DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and subject to this Office Action.  This is the first Office Action on the merits of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. 2011/0155593 A1, cited in IDS dated 06/29/2021), in view of NPL “Chunwang” (http://desiccant.chun-wang.com/Products/
montmorillonite_clay_desiccant_2.html; available on 09/13/2017). 
Regarding claim 1, Zhang et al. (hereinafter “Zhang”) disclose a packaged abrasive article comprising ([0016]; see also Fig. 1, 100 and Fig. 3, 300):
a packaging material (also referred to as “sheet material” in Zhang) defining an enclosed space ([0016]);
a desiccant contained in the enclosed space ([0038]); and
a bonded abrasive article contained within the enclosed space ([0016]). 
Zhang discloses that the suitable desiccant materials include montmorillonite clay ([0038], lines 20-21). Zhang suggests that desiccant materials can be used individually or in combination ([0038], lines 2-6). Therefore, Zhang is considered to encompass a desiccant including a single desiccant material, such as montmorillonite clay .
Zhang does not explicitly disclose that the montmorillonite clays comprises calcium ions in an amount of at least 7600 ppm of a total weight of the desiccant.
	However, Chunwang discloses a commercially available montmorillonite clay desiccant comprising 3.39 % CaO and 0.54 % CaCO3 (pg. 1-2; see Table on pg. 2; the percentages in Chunwang are interpreted to be based on weight). It is noted that 3.39 wt% CaO and 0.54 wt% CaCO3 are equivalent to a total Ca2+ amount of about 2.636 wt% (2.420 wt% from CaO and 0.216 wt% from CaCO3), or about 26360 ppm by weight.
	Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Zhang by substituting the desiccant in Zhang with the montmorillonite clay desiccant of Chunwang, because (i) Zhang teaches that the desiccant can be montmorillonite clay ([0038], lines 20-21), (ii) Chunwang discloses a commercial montmorillonite clay desiccant useful in various applications, and (iii) this involves substitution of one known prior art element for another to obtain predictable results. As discussed above, the montmorillonite clay desiccant disclosed by Chunwang is considered to have calcium ions in the amount of about 26360 ppm by weight, which meets the claimed range of at least 7600 ppm of a total weight of the desiccant. 

Regarding claim 8, Zhang, in view of Chunwang, teaches a montmorillonite clay desiccant having calcium ions in the amount of about 26360 ppm by weight, which meets the claimed range of at most 100000 ppm of a total weight of the desiccant.

Regarding claim 11, Zhang discloses that the suitable desiccant materials include montmorillonite clay ([0038], lines 20-21).

Regarding claim 12, Zhang discloses that the suitable desiccant materials include montmorillonite clay ([0038], lines 20-21). Zhang suggests that desiccant materials can be used individually or in combination ([0038], lines 2-6). Therefore, Zhang is considered to encompass a desiccant including a single desiccant material, and the use of a desiccant consisting essentially of montmorillonite would be considered prima facie obvious.

Regarding claims 13-14, Zhang discloses that the packaged abrasive article (300 in Fig. 3) forms a side wall surrounding the enclosed space (312) by using a self-supporting material (302) ([0040]).

Regarding claims 15 and 17, Zhang discloses that, in a particular example, the water vapor transfer rate of the packaging material is in a range of 0.001 g/m2-day to 0.01 g/m2-day ([0037], [0046]). The above range meets the claimed ranges of “at most 1 g/m2-day” in claim 15 and “at most 0.30 g/m2-day” in claim 17.

Regarding claim 16, Zhang discloses that the water vapor transfer rate of the packaging material is not greater than 2.0 g/m2-day ([0037], [0046]). The claimed range of “at least 0.2 g/m2-day” overlaps the range disclosed by Zhang and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.

Regarding claim 18, Zhang discloses that the packaging material can be a thermoplastic material, e.g., low density polyethylene and high density polyethylene ([0036]). 

Regarding claim 19, Zhang discloses that the packaging material can be formed as a single layer structure of a polymeric material ([0034]), which is organic material. Therefore, Zhang is considered to encompass a packaging material consisting essentially of an organic material.

Regarding claim 20, Zhang does not explicitly disclose that the bonded abrasive article has a moisture uptake of: at most 0.3% when the package is exposed to 90% relative humidity at 40°C for 24 days; at most 0.3% when the package is exposed to air at 20°C to 25 °C for 2 months; or a combination thereof. 
However, Zhang discloses a method for preparing a packaged abrasive article based on, inter alia, (i) “rating conditions” to which an article is subjected, such as temperature, relative humidity, and time period, and (ii) “rating standard” to be achieved, such as “not-to-exceed amount of moisture gain” in the abrasive article (i.e. the claimed moisture uptake) ([0049]-[0051]). Zhang discloses that the desired “rating conditions” and “rating standard” and other parameters (e.g. water vapor transfer rate of the packaging material) can be applied to a simulation device, which in turn determines an amount of desiccant to be included within the packaged abrasive article ([0052]). Therefore, Zhang is considered to encompass articles that achieve a rating standard and rating conditions that fall under the corresponding ranges disclosed therein.  Particularly,  Zhang discloses that the suitable rating conditions include a temperature ranging from 20°C-40°C, a relative humidity ranging from 40% to 90%, and a time period ranging from 10 to 30 weeks, wherein the rating standards may include not greater than 0.6 wt% moisture gain over a period of 25 weeks ([0050]). The claimed properties, i.e., a moisture uptake of at most 0.3% when (i) the package is exposed to 90% relative humidity at 40 °C for 24 days, and (ii) the package is exposed to air at 20°C to 25°C for 2 months, fall under the ranges of “rating conditions” disclosed by Zhang. Therefore, the claimed properties are considered prima facie obvious since they fall under the “rating conditions” of Zhang, based on which a packaged abrasive article is prepared.   
	
Claims 2-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub. 2011/0155593 A1, cited in IDS dated 06/29/2021), in view of NPL “Chunwang” (http://desiccant.chun-wang.com/Products/
montmorillonite_clay_desiccant_2.html; available on 09/13/2017), as evidenced by Uddin (“A review on the adsorption of heavy metals by clay minerals, with special focus on the past decade.” Chemical Engineering Journal 308 (2017) 438–462).
Regarding claims 2-3, Zhang discloses that the suitable desiccant materials include montmorillonite clay ([0038], lines 20-21).  Montmorillonite is a metal silicate, specifically a magnesium-calcium-aluminum silicate (thereby containing aluminosilicate), as evidenced by Uddin (pg. 441, first paragraph on the right-hand column). 

Regarding claims 4-5, Zhang discloses that the suitable desiccant materials include montmorillonite clay ([0038], lines 20-21). Montmorillonite clay is known to have a layered crystalline structure (claim 4) comprising a plurality of units, wherein each unit comprises two tetrahedral sheets and one octahedral sheet (claim 5), as evidenced by Uddin (pg. 441, Fig. 1 and “3. Structure of clays”; pg. 443, Fig. 3(b)).

Regarding claims 6-7, Montmorillonite is known to contain cations in an interlayer between adjacent units, as evidenced by Uddin (Structure of clays”; pg. 443, Fig. 3(b)). Therefore, calcium ions in the montmorillonite clay of Chunwang are expected to be present in an interlayer between adjacent units.

Regarding claim 9, Zhang discloses that the suitable desiccant materials include montmorillonite clay ([0038], lines 20-21). Montmorillonite clay is known to have a 2:1 ratio of tetrahedral to octahedral crystal sheets, as evidenced by Uddin (pg. 441, Fig. 1 and “3. Structure of clays”).

Regarding claim 10, Zhang discloses that the suitable desiccant materials include montmorillonite clay ([0038], lines 20-21). Montmorillonite is a subclass of smectite clay, as evidenced by Uddin (pg. 441, first paragraph on the right-hand column).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772